Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 21-27, 29-35, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal ‘894 (US 2020/0213894, “Agiwal ‘894”), in view of Kim ‘167 (US 2018/0368167, “Kim ‘167”).
Regarding claims 21 and 38, Agiwal ‘894 discloses a network node (FIG. 3; gNodeB 120) comprising:
a control circuit (FIG. 3, para 64 and 97; processor 124, implemented by a circuit);
a processor installed in the control circuit (FIG. 3, para 64 and 97; processor 124, implemented by a circuit); and
a memory installed in the control circuit and coupled to the processor (FIG. 3, para 64 and 97; memory 123, implemented by a circuit, where the memory and the processor are in communication);
wherein the processor is configured to execute a program code (FIG. 3, para 96-97; the processor runs an executable process) to:
provide a configuration of a first DRB (Data Radio Bearer) to a UE (User Equipment) (para 19-20; gNodeB transmits a signaling message to a UE, where the signaling message includes a DRB configuration of a new DRB), 
wherein the configuration of the first DRB includes a first parameter indicating a first QoS flow-to-DRB mapping (para 19-20; gNodeB maps each received packet of a QoS flow to an established DRB; the DRB configuration includes a list of QoS flow identifiers that indicates QoS flow-to-DRB mapping), and 
wherein the network node is allowed to change the first parameter indicating the first QoS flow-to-DRB mapping after the first DRB is established (para 19-20; gNodeB maps each received packet of a QoS flow to the established DRB; the DRB configuration is updated by adding a new QoS flow identifier to the list of QoS flow identifiers, when a packet of a new QoS flow is received; thus, gNodeB is allowed to change the list of QoS flow identifiers that indicates QoS flow-to-DRB mapping).
Although Agiwal ‘894 discloses wherein the processor is configured to execute a program code, Agiwal ‘894 does not specifically disclose the processor is configured to execute a program code stored in the memory. Further, although Agiwal ‘894 discloses wherein the configuration of the first DRB includes a first parameter indicating a first QoS flow-to-DRB mapping, Agiwal ‘894 does not specifically disclose wherein the configuration of the first DRB includes a second parameter indicating a presence of SDAP (Service Data Adaptation Protocol) header. Furthermore, although Agiwal ‘894 discloses wherein the network node is allowed to change the first parameter indicating the first QoS flow-to-DRB mapping after the first DRB is established, Agiwal ‘894 does not specifically disclose wherein the network node is not allowed to change the second parameter indicating the presence of SDAP header after the first DRB is established.
Kim ‘167 teaches the processor is configured to execute a program code stored in the memory (para 336; a processor executes a program stored in a memory),
wherein the configuration of the first DRB includes a second parameter indicating a presence of SDAP (Service Data Adaptation Protocol) header (para 140; base station transmits a RRCConnectionSetup message to a terminal, to configure a RRC connection; the message includes an indicator indicating existence of a SDAP header for a DRB), and 
wherein the network node is not allowed to change the second parameter indicating the presence of SDAP header after the first DRB is established (para 140; DRB has been established; base station configures the DRB for the SDAP header to always be used; thus, the base station is not allowed to reconfigure the DRB to change the presence of SDAP header to absence of SDAP header, while the DRB is in use).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Agiwal ‘894’s network node that provides a DRB configuration to a UE, to include Kim ‘167’s base station that signals to a terminal an indicator indicating existence of a SDAP header for a DRB. The motivation for doing so would have been to address the need for methods for transmitting a scheduling request in a 5G communication system (Kim ‘167, para 6).
Regarding claim 22, Agiwal ‘894 in combination with Kim ‘167 discloses all the limitations with respect to claim 21, as outlined above.
Further, Agiwal ‘894 teaches wherein the first QoS flow-to-DRB mapping indicates that a first QoS flow and a second QoS flow are mapped to the first DRB (para 19-20, 153, and 203; QoS flows of the same PDCP packet data unit (PDU) are mapped to the same DRB; thus, the DRB configuration, indicating QoS flow-to-DRB mapping, indicates that two QoS flows are mapped to the DRB).
Regarding claim 23, Agiwal ‘894 in combination with Kim ‘167 discloses all the limitations with respect to claim 22, as outlined above.
Further, Agiwal ‘894 teaches further comprising: releasing the first QoS flow (para 148; QoS flow is released).
Regarding claim 24, Agiwal ‘894 in combination with Kim ‘167 discloses all the limitations with respect to claim 23, as outlined above.
Further, Agiwal ‘894 teaches further comprising: providing a configuration of a second DRB to the UE (para 145; gNodeB provides multiple DRB configurations to the UE), 
wherein the configuration of the second DRB includes a fourth parameter indicating a second QoS flow-to-DRB mapping (para 19-20; gNodeB maps each received packet of a QoS flow to an established DRB; the DRB configuration includes a list of QoS flow identifiers that indicates QoS flow-to-DRB mapping).
Furthermore, Kim ‘167 teaches wherein the configuration of the second DRB includes a third parameter indicating an absence of SDAP header (para 140; base station transmits a RRCConnectionSetup message to a terminal, to configure a RRC connection; the message includes an indicator indicating nonexistence of a SDAP header for a DRB).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node of Agiwal ‘894 and Kim ‘167, to further include Kim ‘167’s base station that signals to a terminal an indicator indicating nonexistence of a SDAP header for a DRB. The motivation for doing so would have been to address the need for methods for transmitting a scheduling request in a 5G communication system (Kim ‘167, para 6).
Regarding claim 25, Agiwal ‘894 in combination with Kim ‘167 discloses all the limitations with respect to claim 24, as outlined above.
Further, Agiwal ‘894 teaches wherein the second QoS flow-to-DRB mapping indicates that the second QoS flow is mapped to the second DRB (para 19-20; gNodeB maps each received packet of a QoS flow to an established DRB; the DRB configuration includes a list of QoS flow identifiers that indicates QoS flow-to-DRB mapping).
Regarding claim 26, Agiwal ‘894 in combination with Kim ‘167 discloses all the limitations with respect to claim 23, as outlined above.
Further, Agiwal ‘894 teaches further comprising: providing first information to the UE for release of the first QoS flow (para 148; gNodeB provides updated DRB configuration to the UE for release of an existing QoS flow).
Regarding claim 27, Agiwal ‘894 in combination with Kim ‘167 discloses all the limitations with respect to claim 24, as outlined above.
Further, Agiwal ‘894 teaches wherein the configuration of the second DRB is provided to the UE in response to the release of the first QoS flow (para 148; gNodeB provides updated DRB configuration to the UE when an existing QoS flow is released).
Regarding claims 30 and 39, Agiwal ‘894 discloses a network node (FIG. 3; gNodeB 120) comprising: 
a control circuit (FIG. 3, para 64 and 97; processor 124, implemented by a circuit); 
a processor installed in the control circuit (FIG. 3, para 64 and 97; processor 124, implemented by a circuit); and 
a memory installed in the control circuit and coupled to the processor (FIG. 3, para 64 and 97; memory 123, implemented by a circuit, where the memory and the processor are in communication); 
wherein the processor is configured to execute a program code (FIG. 3, para 96-97; the processor runs an executable process) to: 
provide a configuration of a first DRB (Data Radio Bearer) to a UE (User Equipment) (para 19-20; gNodeB transmits a signaling message to a UE, where the signaling message includes a DRB configuration of a new DRB), 
wherein the configuration of the first DRB includes a first parameter indicating a first QoS flow-to-DRB mapping (para 19-20; gNodeB maps each received packet of a QoS flow to an established DRB; the DRB configuration includes a list of QoS flow identifiers that indicates QoS flow-to-DRB mapping), and 
wherein the network node is allowed to change the first parameter indicating the first QoS flow-to-DRB mapping after the first DRB is established (para 19-20; gNodeB maps each received packet of a QoS flow to the established DRB; the DRB configuration is updated by adding a new QoS flow identifier to the list of QoS flow identifiers, when a packet of a new QoS flow is received; thus, gNodeB is allowed to change the list of QoS flow identifiers that indicates QoS flow-to-DRB mapping).
Although Agiwal ‘894 discloses wherein the processor is configured to execute a program code, Agiwal ‘894 does not specifically disclose the processor is configured to execute a program code stored in the memory. Further, although Agiwal ‘894 discloses wherein the configuration of the first DRB includes a first parameter indicating a first QoS flow-to-DRB mapping, Agiwal ‘894 does not specifically disclose wherein the configuration of the first DRB includes a second parameter indicating an absence of SDAP (Service Data Adaptation Protocol) header. Furthermore, although Agiwal ‘894 discloses wherein the network node is allowed to change the first parameter indicating the first QoS flow-to-DRB mapping after the first DRB is established, Agiwal ‘894 does not specifically disclose wherein the network node is not allowed to change the second parameter indicating the absence of SDAP header after the first DRB is established.
Kim ‘167 teaches the processor is configured to execute a program code stored in the memory (para 336; a processor executes a program stored in a memory),
wherein the configuration of the first DRB includes a second parameter indicating an absence of SDAP (Service Data Adaptation Protocol) header (para 140; base station transmits a RRCConnectionSetup message to a terminal, to configure a RRC connection; the message includes an indicator indicating nonexistence of a SDAP header for a DRB), and
wherein the network node is not allowed to change the second parameter indicating the absence of SDAP header after the first DRB is established (para 140; DRB has been established; if there is no indicator indicating the presence or absence of the SDAP header, the SDAP header is always absent; thus, the base station is not allowed to reconfigure the bearer to change the absence of SDAP header to presence of SDAP header, while the DRB is in use).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Agiwal ‘894’s network node that provides a DRB configuration to a UE, to include Kim ‘167’s base station that signals to a terminal an indicator indicating existence of a SDAP header for a DRB. The motivation for doing so would have been to address the need for methods for transmitting a scheduling request in a 5G communication system (Kim ‘167, para 6).
Regarding claims 29, 37, and 40, Agiwal ‘894 in combination with Kim ‘167 discloses all the limitations with respect to claims 21, 30, and 39, respectively, as outlined above.
Further, Agiwal ‘894 teaches wherein the network node is a base station or a gNB (para 19-20; gNodeB transmits a signaling message to a UE, where the signaling message includes a DRB configuration of a new DRB; thus, the network node that provides a DRB configuration to the UE is a gNB; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Regarding claim 31, Agiwal ‘894 in combination with Kim ‘167 discloses all the limitations with respect to claim 30, as outlined above.
Further, Agiwal ‘894 teaches wherein the first QoS flow-to-DRB mapping indicates that a first QoS flow is mapped to the first DRB (para 19-20; gNodeB maps each received packet of a QoS flow to an established DRB; the DRB configuration includes a list of QoS flow identifiers that indicates that the identified QoS flows are mapped to the DRB).
Regarding claim 32, Agiwal ‘894 in combination with Kim ‘167 discloses all the limitations with respect to claim 31, as outlined above.
Further, Agiwal ‘894 teaches further comprising: establishing a second QoS flow (para 179; a new QoS flow is established).
Regarding claim 33, Agiwal ‘894 in combination with Kim ‘167 discloses all the limitations with respect to claim 32, as outlined above.
Further, Agiwal ‘894 teaches further comprising: providing a configuration of a second DRB to the UE (para 145; gNodeB provides multiple DRB configurations to the UE), 
wherein the configuration of the second DRB includes a fourth parameter indicating a second QoS flow-to-DRB mapping (para 19-20; gNodeB maps each received packet of a QoS flow to an established DRB; the DRB configuration includes a list of QoS flow identifiers that indicates QoS flow-to-DRB mapping).
Furthermore, Kim ‘167 teaches wherein the configuration of the second DRB includes a third parameter indicating a presence of SDAP header (para 140; base station transmits a RRCConnectionSetup message to a terminal, to configure a RRC connection; the message includes an indicator indicating existence of a SDAP header for a DRB).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node of Agiwal ‘894 and Kim ‘167, to further include Kim ‘167’s base station that signals to a terminal an indicator indicating existence of a SDAP header for a DRB. The motivation for doing so would have been to address the need for methods for transmitting a scheduling request in a 5G communication system (Kim ‘167, para 6).
Regarding claim 34, Agiwal ‘894 in combination with Kim ‘167 discloses all the limitations with respect to claim 33, as outlined above.
Further, Agiwal ‘894 teaches wherein the second QoS flow-to-DRB mapping indicates that the first QoS flow and the second QoS flow are mapped to the second DRB (para 19-20, 153, and 203; QoS flows of the same PDCP packet data unit (PDU) are mapped to the same DRB; thus, the DRB configuration, indicating QoS flow-to-DRB mapping, indicates that two QoS flows are mapped to the DRB).
Regarding claim 35, Agiwal ‘894 in combination with Kim ‘167 discloses all the limitations with respect to claim 33, as outlined above.
Further, Agiwal ‘894 teaches wherein the configuration of the second DRB is provided to the UE in response to the establishment of the second QoS flow (para 19-20 and 179; a new QoS flow is established; gNodeB maps each received packet of the new QoS flow to an established DRB, and sends an updated DRB configuration to a UE, where the updated DRB configuration indicates QoS flow-to-DRB mapping for the new QoS flow; thus, the DRB configuration is provided to the UE in response to the establishment of the new QoS flow).
4.	Claims 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal ‘894, in view of Kim ‘167, and further in view of Chang ‘882 (US 2021/0168882, “Chang ‘882”).
Regarding claim 28, Agiwal ‘894 in combination with Kim ‘167 discloses all the limitations with respect to claim 23, as outlined above.
Further, Agiwal ‘894 teaches further comprising: providing second information to the UE in response to the release of the first QoS flow (para 148; gNodeB provides updated DRB configuration to the UE when an existing QoS flow is released).
However, Agiwal ‘894 in combination with Kim ‘167 does not specifically disclose wherein the second information indicates a release of the first DRB.
Chang ‘882 teaches wherein the second information indicates a release of the first DRB (para 108; release of a DRB is indicated).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node of Agiwal ‘894 and Kim ‘167, to include Chang ‘882’s indication of DRB release. The motivation for doing so would have been to solve a problem of how to execute radio configuration on the basis of a full configuration option in an NR QoS architecture (Chang ‘882, para 4).
Regarding claim 36, Agiwal ‘894 in combination with Kim ‘167 discloses all the limitations with respect to claim 32, as outlined above.
Further, Agiwal ‘894 teaches further comprising: providing second information to the UE in response to the establishment of the second QoS flow (para 19-20 and 179; a new QoS flow is established; gNodeB maps each received packet of the new QoS flow to an established DRB, and sends an updated DRB configuration to a UE, where the updated DRB configuration indicates QoS flow-to-DRB mapping for the new QoS flow; thus, the DRB configuration is provided to the UE in response to the establishment of the new QoS flow).
However, Agiwal ‘894 in combination with Kim ‘167 does not specifically disclose wherein the second information indicates a release of the first DRB.
Chang ‘882 teaches wherein the second information indicates a release of the first DRB (para 108; release of a DRB is indicated).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node of Agiwal ‘894 and Kim ‘167, to include Chang ‘882’s indication of DRB release. The motivation for doing so would have been to solve a problem of how to execute radio configuration on the basis of a full configuration option in an NR QoS architecture (Chang ‘882, para 4).

Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474